Title: From Alexander Hamilton to Samuel Hodgdon, 19 November 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            NY. Nor. 19th. 99
          
          Lt. Fergus of the Artillery is at Wilmington in North Carolina, and has under his command twenty six non Commissioned Officers and privates.
          They are in great want of Clothing, and I request that you will immediately take the necessar measures for having them supplied—
          Mr. Hodgdon—
        